Citation Nr: 0203287	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  96-48 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for urinary 
dysfunction, currently evaluated as 60 percent disabling.

2.  Entitlement to an extension of a temporary total post-
surgical rating pursuant to the provisions of 38 C.F.R. 
§ 4.30, beyond September 30, 1994.

3.  Entitlement to special monthly compensation (SMC) at the 
housebound rate, beyond September 30, 1994.

4.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional cervical 
spine disability based on VA outpatient treatment in 1988.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to June 1946 
and from October 1951 to November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that, among other things, granted 
secondary service connection for urinary dysfunction and 
assigned a 40 percent disability rating effective February 
10, 1994; granted a temporary total rating for a low back 
disorder for the period from February 10, 1994, through June 
30, 1994; granted SMC at the housebound rate for the period 
from February 10, 1994, through June 30, 1994; and denied 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a cervical spine 
disability.  The other issues addressed in the November 1995 
rating decision were not appealed by the veteran.  In August 
1998, the case was remanded by the Board for further 
evidentiary development.

In a February 2000 supplemental statement of the case (SSOC), 
the RO granted an increased 60 percent schedular rating for 
urinary dysfunction effective February 10, 1994, granted an 
extension of a 100 percent temporary total rating for the 
period from February 10, 1994, to September 30, 1994, based 
on surgical or other treatment necessitating convalescence, 
and granted an extension of entitlement to SMC based on a 
single disability rated 100 percent disabling and additional 
disabilities independently ratable at 60 percent or more for 
the period from February 10, 1994, through September 30, 
1994.  The veteran has continued to appeal for a rating in 
excess of 60 percent for his urinary dysfunction, the 
extension of a temporary total rating and SMC at the 
housebound rate beyond September 30, 1994.  

The Board is taking additional development on the issue of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional cervical 
spine disability based on VA outpatient treatment in 1988 
pursuant to the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Red. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's urinary dysfunction requires the wearing of 
absorbent material which must be changed more than four times 
per day and has been rated at the maximum schedular 
evaluation since the initial grant of service connection.

3.  The veteran has not experienced severe postoperative 
residuals from spinal decompression in February 1994, which 
warrant an extension of convalescence for six months beyond 
September 30, 1994.

4.  As of October 1, 1994, the veteran did not have a single 
service-connected disability rated at 100 percent and 
additional service-connected disabilities independently 
ratable at 60 percent, which were separate and distinct from 
the 100 percent service-connected disability and involved 
different anatomical segments or bodily systems; nor has the 
veteran been substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises that will continue throughout his 
lifetime.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
urinary dysfunction have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1) (2001), 4.115(b), 
Diagnostic Codes 7512 (in effect prior to September 8, 1994), 
7542 (effective September 8, 1994).

2.  The criteria for a six-month extension of a temporary 
total rating beyond September 30, 1994, following surgery in 
February 1994, have not been met.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.30 (2001).

3.  The criteria for an additional six months of special 
monthly compensation at the housebound rate, beyond September 
30, 1994, have not been met.  38 U.S.C.A. § 1114(s) (West 
1991); 38 C.F.R. § 3.350(i) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In the present case, the rating action of November 1995, as 
well as the statement of the case dated in January 1996, and 
the September 1997, February 2000, June 2000, July 2000 and 
March 2001 supplemental statements of the case (SSOC), 
provided the veteran with information regarding the evidence 
necessary to complete his claim.  In addition, VA has made 
attempts to obtain all pertinent medical evidence that has 
been identified by the record, and has afforded the veteran 
VA examinations (see Board remand dated in August 1998).  
Thus, the RO has met its duty under the VCAA to assist the 
veteran with respect to this claim, and there is no prejudice 
to him in deciding the claim at this time.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)); Bernard v. Brown, 
4 Vet. App. 384 (1993).

Factual Background

On February 10, 1994, at a private hospital, the veteran 
underwent spinal decompression L4, L5 and S1 nerve roots, 
right as well as left, bilateral fusion L3 to S1 and 
autogenous bone graft.  According to the surgical report, he 
tolerated the entire procedure well and left the operating 
room in satisfactory condition.

The veteran was seen at a VA orthopedic clinic in April 1994 
requesting physical therapy for low back pain.  An impression 
was given of status post disc herniation repair with 
grafting, now with low back pain.  The physician recommended 
physical therapy for range of motion and stretching.

At a private orthopedic facility in August 1994, the veteran 
was advised that results of a bone scan report did not show 
evidence of any malignancy or of a cyst on his right hip.  
The results were found to be consistent with an 
osteoarthritic problem and the veteran was noted to have 
problems with multiple joints, including the lumbar spine.  
He was advised to use Tylenol, perform stretching exercises 
and avoid activities that aggravated his symptoms.  

A September 1994 VA treatment record shows that the veteran 
was seen for pain in his neck, back and hip.  The physician 
noted that the veteran's biggest complaint was with respect 
to his hip and that he had so many complaints and so much 
surgery that he probably had reached the point where he was 
going to have to live with his discomfort.

In September 1994, a physician from a private orthopedic 
facility said that the veteran had a service-connected lumbar 
problem which had been treated with surgical decompression in 
February 1994.  He also said that postoperatively the veteran 
had not benefited from a formal physical therapy program and 
that therapy had been discontinued.

In November 1994, the veteran returned to a private 
orthopedic facility for his back as well as his right hip.  
He was given a diagnosis of lumbar syndrome, status post 
spinal decompression, degenerative joint disease, right hip, 
and early osteoarthritis.  Bone scans were ordered.  The 
veteran was found to not need additional surgical treatment. 

The veteran was seen at a VA medical facility in November 
1994 for neck complaints.

In December 1994, the veteran underwent a VA examination 
where he complained of low back pain with radiation and 
weakness in his left leg.  The assessment was spinal stenosis 
at the lumbar level, most probably affected more on the right 
lumbar L-3/4, L-4/L-5, and L-5/S-1.  It was opined that the 
veteran was totally disabled and needed follow-up evaluation 
and further evaluation by neurosurgery where he was going to 
be admitted in January.

VA and private treatment records dated in 1994 and 1995 
reflect the veteran's complaints of urinary incontinence 
related to his spinal surgery in 1994.

Private medical records show that the veteran underwent 
decompressive cervical laminectomy at C5-6 in January 1995.

A February 1995 treatment record from a private orthopedic 
facility reflects the veteran's complaints regarding his back 
and hip area.  He was diagnosed as having lumbar syndrome and 
early osteoarthritis, right hip, and was encouraged to walk 
as much as possible.  He was to be re-evaluated in three 
months.

According to a February 1995 private medical facility follow-
up record, the veteran was seen for a final post-op visit 
related to a decompression cervical laminectomy at C5-6.  He 
was noted to be doing extremely well with resolution of 
nearly all of his symptoms.

During a VA examination in April 1999, the veteran complained 
of difficulty urinating ever since his spinal decompression 
surgery in 1994.  He said that he urinated every one to two 
hours, both daytime and nighttime, and used Depends diapers 
which he changed six times a day.  He was assessed as having 
urinary frequency secondary to spinal cord injury and 
surgery.

A private orthopedic treatment record dated in August 2000 
shows that the veteran remained symptomatic in his back and 
legs.  He was advised to avoid "heavier activities related 
to the repetitive bending, lifting and twisting."  He was 
also advised to continue walking.  When seen at that facility 
in September 2000, it was noted that the veteran's walking 
was limited because of right foot drop problems as well as 
the right knee and right hip.  His ambulation was noted to be 
"getting less and less secondary to problems related to the 
lumbar spine as well as cervical spine and right lower 
extremity."  

At a VA examination in February 2001, the veteran said that 
he wore Depends and two sets of underwear.  He reported 
either bowl movement or seepage about four to five times a 
day.

Analysis

Increased Rating for Urinary Incontinence

This appeals stems from an original grant of service 
connection for urinary incontinence in which a 40 percent 
rating was assigned effective February 10, 1994.  This rating 
was later increased to 60 percent in February 2000, also 
effective February 10, 1994.  The United States Court of 
Appeals for Veterans Claims (Court) has noted that in claims 
such as this where there is disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

New rating criteria for evaluating genitourinary disabilities 
were promulgated and have been in effect since February 17, 
1994.  The veteran's urinary disorder has been evaluated 
under this new criteria which dictates that a neurogenic 
bladder under the provisions of 38 C.F.R. § 4.115b, 
Diagnostic Code 7542, is to be evaluated as voiding 
dysfunction under 38 C.F.R. § 4.115a.  Under § 4.115a, a 
maximum 60 percent rating requires the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than four times per day.

Pursuant to the holding of the United States Court of Appeals 
for Veterans Claims (Court) in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Since 
the veteran in this case filed a claim for an increased 
rating for urinary incontinence before the promulgation of 
the new version of the rating criteria in 1994, but prior to 
the rating decision which is the subject of this appeal, he 
is entitled to that version of the regulation most favorable 
to him.  Id.  

Under the old version of the regulation that was in effect 
prior to February 17, 1994, a maximum 60 percent rating was 
assignable for cystitis where incontinence existed, requiring 
the constant use of an appliance.  See Diagnostic Code 7512. 

Insofar as the rating schedule does not provide for a rating 
in excess of the currently assigned 60 percent for the 
veteran's urinary disorder under either the new or old 
version of the rating schedule, the veteran is limited to 
seeking an increased rating on an extra-schedular basis for 
the period from February 10, 1994.  

The criteria for referral of an issue for assignment of an 
extra-schedular evaluation require a finding that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), or frequent periods of hospitalization, so as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2001).  

In this case, the RO indicated in a February 2000 SSOC and a 
March 2001 rating decision that a rating in excess of 60 
percent on an extraschedular basis was not warranted.  The 
Board agrees.  There is no showing that the veteran's urinary 
dysfunction presents so exceptional or so unusual a 
disability picture as to warrant the assignment of an 
evaluation higher than 60 percent on an extra-schedular 
basis.  See 38 C.F.R. § 3.321.  Specifically, the record is 
devoid of evidence showing that the veteran's genitourinary 
dysfunction results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
The veteran has not worked since 1973 when he sustained a 
fall at work, and he has been in receipt of a total rating 
based on individual unemployability due to his service-
connected foot and back disabilities since 1974.  His 
genitourinary dysfunction, which is related to his 1994 back 
surgery, has not been shown to require frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  It should be 
remembered that, generally, the degrees of disability 
specified under the rating schedule are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.2.  In the 
absence of evidence of the requisite factors for an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1), the Board is 
not required to remand this claim to the RO for the 
procedural actions outlined therein.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Extension of a Temporary Total Disability Rating Beyond 
September 30, 1994

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge if the hospital 
treatment to the service-connected disability resulted in (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps or recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a).  Pursuant to 38 C.F.R. 
§ 4.30(b), extensions of 1,2, or 3 months beyond the initial 
3 months may be made under § 4.30(a),(1),(2), or (3) and 
extensions of 1 or more months up to 6 months beyond the 
initial 6 month period may be made under § 4.30(a)(2) or (3).

The veteran was initially granted a three month period of 
convalescence, beginning on February 10, 1994, and ending on 
June 30, 1994.  Subsequently, the period was extended for 
another three months, to September 30, 1994.

In order for the veteran to be entitled to an extension of 
temporary total benefits for convalescence beyond the initial 
six months, i.e., beyond September 30, 1994, the evidence 
would have to satisfy the requirements under 38 C.F.R. 
§ 4.30(a)(2) for severe postoperative residuals from surgery 
(the requirements under 38 C.F.R. § 4.30(a)(3) are 
inapplicable to this case since the evidence does not show 
that the veteran was immobilized by cast without surgery).

The evidence as a whole for the six month extension period 
beginning October 1, 1994, is scant, but nonetheless fails to 
show that the veteran had any of the types of postoperative 
residuals listed under § 4.30(a)(2).  That is, the evidence 
does not show that he had severe residuals such as 
incompletely healed surgical wounds, stumps or recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches.  While the veteran did suffer from 
urinary incontinence as a result of the February 1994 
surgery, this is not the type of severe residual contemplated 
under 4.30(a)(2) sufficient to warrant a temporary total 
rating.  Moreover, the veteran has been in receipt of a 
compensable disability rating under VA's rating schedule for 
the urinary disability, currently rated at 60 percent, since 
February 1994.  See Diagnostic Codes 7512 (pre-September 8, 
1994), 7542 (from September 8, 1994).  

Lumbar spine pain has also been a residual of the February 
1994 surgery, the duration of which is uncertain.  In this 
regard, most of the veteran's complaints of pain in late 1994 
pertain to the veteran's cervical problems and not his 
service-connected lumbar disability.  A September 1994 
private office note from Orthopedic Associates shows that the 
veteran complained of neck and shoulder pain, not lumbar 
spine pain.  He underwent a decompressive cervical 
laminectomy in January 1995 due to continuing complaints of 
neck pain.  

In September 1999, a retrospective medical opinion was given 
by a VA examiner who opined that any complaints of back pain 
or limitation of activity the veteran had because of his 
subjective back pain was not due to the surgery he had five 
years earlier.  He said that there were two components to the 
veteran's convalescence following the February 1994 surgery 
and that the immediate postoperative course, which included 
postoperative pain and dysfunction, did not extend beyond the 
first six months.  He said that the second component regarded 
back pain, but that "it is impossible to predict or to 
determine how long a patient will be disabled with back pain 
following spinal fusion."  He also said "I do not think 
that [the veteran] is currently disabled neurologically 
following his low back surgery, but he may be experiencing 
difficulties relating to his back pain which may or may not 
be related specifically to his 1994 surgery."  Even assuming 
arguendo that the veteran has continued to experience 
difficulties related to back pain as a direct result of the 
February 1994 surgery, including for the six month period 
from October 1994, this symptom does not rise to the level of 
severe postoperative residuals as described or contemplated 
in 38 C.F.R. § 4.30(b)(a).  Furthermore, characteristic pain 
is contemplated in the schedular 60 percent rating assigned 
for the disorder.

For the foregoing reasons, the preponderance of the evidence 
is against a temporary total rating beyond September 30, 
1994, for postoperative residuals under 38 C.F.R. § 4.30.  
Accordingly, the benefit-of-the-doubt doctrine does not apply 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Extension of SMC Beyond September 30, 1994

As indicated by the Board in the August 1998, the veteran's 
SMC was neither granted nor terminated based on a 
determination that the veteran was factually housebound.  The 
veteran's entitlement to SMC arose out of the fact that he 
had a 100 percent schedular rating following surgery for his 
service-connected lumbosacral intervertebral disease and 
other service-connected disabilities ratable at 60 percent or 
more.  However, those facts existed only during the period 
from February 10, 1994, through September 30, 1994.  As of 
September 30, 1994, there was no evidence that the veteran 
required additional convalescence time following his back 
surgery and the TTR was terminated.  Absent evidence to 
establish that the veteran continued to meet the criteria for 
a TTR for his post-surgical convalescence, after September 
30, 1994, there was no longer a single service-connected 
disability rated at 100 percent.  See 38 U.S.C.A. § 1114(s); 
38 C.F.R. § 3.350(i).  As such, irrespective of the fact that 
the veteran's combined service-connected disabilities were 
evaluated as 90 percent disabling, he did not meet the 
articulated criteria for receipt of SMC at the housebound 
rate. 

The only way that the veteran could continue receiving SMC 
beyond the six month extension beginning September 30, 1994, 
is if the evidence shows that he was permanently housebound 
by reason of service-connected disability or disabilities.  
In other words, if the evidence shows that the veteran has 
been substantially confined as a direct result of service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. 
§ 3.350(i)(2).  

The evidence in this case does not show that the veteran's 
service-connected disabilities substantially confine him to 
his dwelling or its premises.  Indeed, the evidence shows 
that he has consistently attended medical appointments, both 
private and VA, and was advised at an orthopedic medical 
appointment in August 2000 to continue walking.  It has not 
been shown that his service-connected disabilities have been 
sufficiently disabling to keep him home.  Accordingly, an 
extension longer than six months for special monthly 
compensation at the housebound rate beyond September 30, 
1994, is not warranted.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i).



ORDER

A rating in excess of 60 percent for urinary dysfunction is 
denied.

Entitlement to a six month extension for a temporary total 
convalescent rating beyond September 30, 1994, pursuant to 
38 C.F.R. § 4.30, is denied.

Entitlement to a six month extension for special monthly 
compensation at the housebound rate, beyond September 30, 
1994, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

